Citation Nr: 1028550	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-16 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), to include a bipolar disorder, rated 50 
percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin




INTRODUCTION

The Veteran served on active duty from May 1967 to August 1970.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of February 2007 by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional Office 
(RO).

The issue of entitlement to service connection for 
ischemic heart disease, to include as secondary to 
herbicide exposure, has been raised by the Veteran in an 
October 2009 correspondence, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over this claim and 
it is referred to the AOJ for appropriate action.  In 
making this determination, the Board acknowledges that the 
Veteran withdrew an unrelated service connection claim in 
a February 2010 statement, but not his service connection 
for ischemic heart disease.  

During the pendency of the appeal, the Veteran raised the issue 
of entitlement to a total rating based on individual 
unemployability.  By a March 2010 rating decision, the RO denied 
the claim and informed the Veteran of the determination.  
Although the Veteran did not express disagreement with that 
determination, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
claim for a total rating based on unemployability due to service-
connected disability, either expressly raised by the Veteran or 
reasonably raised by the record, involves an attempt to obtain an 
appropriate rating for a disability and is part of the claim for 
an increased rating.  As such, the TDIU claim is part and parcel 
of the PTSD increased rating claim.  The issues on appeal are as 
stated on the above title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

On the Veteran's November 2009 Appeal to the Board of Veterans' 
Appeals (VA Form 9), the Veteran declined a hearing related to 
his PTSD increased rating claim; however, prior to the Board's 
adjudication of this matter, the Veteran, through his 
representative, submitted a June 2010 statement, requesting a 
personal hearing at the local RO before a Veterans Law Judge.  As 
a decision with respect to this claim has not been issued, the 
Board finds that the Veteran is entitled to a hearing at the 
local RO.  See 38 C.F.R. §§ 20.703, 20.1304(a) (2009).  
Therefore, the Veteran must be scheduled for a Travel Board 
hearing, at the local RO.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge, sitting 
at the appropriate RO, in accordance with 
applicable laws and regulations.  The Veteran 
should be notified in writing of the date, 
time and location of the hearing and that 
notice should be associated with the claims 
folder.

The claims folder should be returned to the Board for appellate 
review.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


